DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 26–29 and 40–42, drawn to a rotary drum filter removable filter plate assembly, classified in B01D1/228.
II. Claims 30–39, drawn to a rotary drum filter removable filter plate assembly, classified in B01D33/06.
III. Claims 43–45, drawn to a rotary drum filter removable filter plate assembly, classified in B01D27/06.
IV. Claims 46–48, drawn to a rotary drum filter removable filter plate assembly, classified in B01D2265/028.
 The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related rotary drum filter removable filter plate assemblies. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed can have a materially different design. For example, claim 26 requires that an axial filter plate bisection line defined as a line extending through the filter plate between the leading end and the trailing end. This is not required by claim . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination of claim 26 requires that an axial filter plate bisection line defined as a line extending through the filter plate between the leading end and the trailing end and that the engager is configured to extend in a lateral direction toward the leading end or the trailing end of the filter plate and to retract in the lateral direction toward the axial filter plate bisection line.  The subcombination has separate utility such as use in a in a rotary drum filter that does not require a corrugated filter plate.
Inventions I and IV are directed to related rotary drum filter removable filter plate assemblies. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or 
In the instant case, the inventions as claimed can have a materially different design. For example, the engager in claim 26 is configured to retract in the lateral direction toward the axial filter plate bisection line while the engager in claim 46 is configured to retract in the lateral direction away from the axial filter plate bisection line. These differences prevent either Invention from overlapping in scope because they prevent either invention from infringing on the other. MPEP 806.05. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, the combination of claim 43 as claimed does not require the particulars of the subcombination as claimed because the subcombination of claim 30 requires that the handle of the engager has a handle base profile and ears extending from the handle base profile.  The subcombination of claim 30 has separate utility such as use in a in a rotary drum filter that does not require a second mounting clip.
Inventions II and IV
In the instant case, the inventions as claimed can have a materially different design. For example, claim 30 requires an engager holder, which is not required by claim 46. Additionally, claim 46 requires an open position where the engager is retracted toward the mounting clip or the grid support, which is not required by claim 30. These differences prevent either Invention from overlapping in scope because they prevent either invention from infringing on the other. MPEP 806.05. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, the combination of claim 43 as claimed does not require the particulars of the subcombination as claimed because the subcombination of claim 46 requires an open position where the engager is retracted toward the mounting clip or the grip support ant that the filter plate has apertures defining at least one hole configured to receive an engagement end of the engager in the closed position.  The subcombination of claim 46 has separate utility such as use in a in a rotary drum filter that does not require a second mounting clip.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 4141                                                                                                                                                                                                        
/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776